Detailed Office Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Objection to Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because replacement figure 15, filed 5 November 2021, fails to clearly and particularly identify the structure associated with element 301.
 Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
For the purposes of this Office action, element 301 will be construed as an optical fiber constrained in a wrap-like manner by a structure.
Objection to Specification
The disclosure is objected to because of the following informalities: Amendments To The Specification filed 5 November 2021 recites “fiber cable portion 301” which was not clearly presented in replacement figure 15 filed 5 November 2021. 
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1-58, including new claims 16-58, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-58
Claims 1-58 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 recites the limitation “ to prevent the fiber optical cable portion from being disconnected from a converter.” 
Independent claim 6 recites the limitation “to prevent the fiber optical cable portion from being disconnected from the fiber optical converter.” 
Independent claim 16 recites the limitation “to prevent the fiber optical cable connection portion from being disconnected from the fiber optic converter component.”
Independent claim 25 recites the limitation “to prevent the optical fiber cable connection portion from being disconnected from the optical fiber component.”

Independent claim 44 recites the limitation “to prevent the optical fiber cable connection portion from being disconnected from the optical fiber component.”
However, claims 1, 6, 16, 25, 38 and 44 do not clearly and precisely claim: (1) what constitutes disconnecting an optical fiber connection portion from an optical fiber component, for example, it would not be clear to one of ordinary skill in the art at the time of filing whether disconnecting includes catastrophic rupture at the connection point by application of a tensile load, non-catastrophic twisting of a rotatable connector, or non-catastrophic push-pull of a connector; or (2) the structure which provides/enables the disconnection prevention feature.
Claims 2-5, 7-15, 17-24, 26-37, 39-43, and 45-58 depend upon either claim 1, 6, 16, 25, 38, or 44.
For the purposes of this Office action, preventing the optical fiber cable connection portion from being disconnected from the optical fiber component will be construed as an optical fiber constrained in a wrap-like manner by a structure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 16, 25, 38 and 44 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 16 of U.S. Patent No. 10,976,512 and over claims 3 and 8 of U.S. Patent No. 10,914,908.

Response to Arguments
Applicant’s arguments with respect to claims 1-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 14-32, 36-53, and 56-58
Claims 1-10, 14-32, 36-53, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Bloodworth et al. (2006/0153362; “Bloodworth”) in view of Alston et al. (2013/0287358; “Alston” ), and further in view of Nattel et al. (5,354,953; “Nattel”).
Regarding claim 1, Bloodworth discloses in figure 4, and related text, a compartmentalized enclosure 100 for controlling access to different components in a telecommunications system comprising: a base enclosure portion 102 configured to form an outer perimeter shape portion and a cavity; and a panel 130 configured to form an inner perimeter shape portion that matches and fits within the outer perimeter shape portion so as to prevent access to the cavity when the panel is in a closed position, wherein, in the closed position, the panel is configured to be disposed in the cavity of the base enclosure portion, and a plurality of edges of the panel are configured to define the inner perimeter shape portion, wherein the panel is movable to an open position where the panel permits access to the cavity. Bloodworth, pars. [0034] (“As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an 


    PNG
    media_image1.png
    510
    647
    media_image1.png
    Greyscale


Bloodworth, Figure 4

[0034] NID 20 includes a components area 48 having a security cover 50 for preventing unauthorized access to the components area 48 and the components therein that belong to the service provider. The cover 50 may be secured over the components area 48, for example, by a security screw that requires an industry specific tool to remove. An original equipment manufacturer (OEM) may provide a printed circuit board (PCB) 52 mounted within the components area 48. Area 48 may be configured for mounting PCB 52 above first floor 24, for example by mounting the PCB 52 to first floor 24 via standoffs. Alternatively, the PCB 52 may be mounted directly or via standoffs to the back side of cover 50 (i.e. the side of cover 50 facing components area 48). As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an optical-to-electrical converter for converting optical signals to electrical signals and electrical signals to optical signals. Accordingly, PCB 52 is commonly referred to as an opto-electronic device or interface. Components area 48 may contain active and/or passive components, and such components may be located and configured on the PCB 52 in any manner desired by the OEM or the service provider.
[0047] As shown in FIG. 4, NID 100 further comprises connections and components panel 130 positioned within base 102. Panel 130 is shaped, sized, and configured to be removably mounted within base 102. 
[0048] As shown and described herein, connections area 124 includes fiber optic connection 54 mounted to the outer side of panel 130 on a mounting bracket 56 for optically connecting one or more optical fibers of the network fiber optic drop cable with one or more optical fibers within the NID 100. If connection 54 is a connector adapter sleeve or receptacle, the optical fiber(s) of the drop cable are preferably pre-connectorized, and the pre-connectorized drop cable is received within one end of the connection 54. At least one connectorized fiber optic pigtail may then be received within the other end of the connection 54 and optically aligned with a corresponding optical fiber on the drop cable. The fiber optic pigtail may then be routed into the components area 132 through an opening in the panel 130, identified in FIG. 4 by panel port 136. The fiber optic pigtail is then optically and physically connected to an optical component within components area 132, such as an optical-to-electrical converter. Panel port 136 may be located at any convenient location on the panel 130. Alternatively, if the optical fibers of the drop cable are not connectorized, connections area 124 may further include a conventional splice tray and/or splice holder 59 for housing one or more splices between the optical fiber(s) of the drop cable and optical fiber(s) spliced thereto by conventional methods as are known in the art, such as by mechanical or fusion splicing. 
[0049] Terminating devices 60, such as conventional insulation displacement connectors (IDCs) shown in FIG. 4 may be mounted on panel 130. Preferably, terminating devices 60 are removably mounted onto panel 130, such as by the use of conventional slots that engage with feet provided on the terminating devices 60. Alternatively, panel 130 may contain an opening indicated by dashed line 138 in FIG. 4 through which terminating devices 60 mounted on PCB 52 protrude through panel 130 from the components area 132 into the connections area 124. Additional openings 140 may be formed through panel 130 into which OEM-provided connector receptacles or jacks (not shown), such as modular RJ-11 or RJ-45 jacks, may be inserted to receive corresponding plugs from subscriber communications equipment or line testing equipment, such as a conventional handset. The OEM-provided connector receptacles or jacks may be mounted on the outer side of the PCB 52 so that they protrude outwardly through openings 140 when the PCB 52 is mounted within components area 132 of NID 100 and panel 130 is in its fully installed position inside base 102 abutting standoffs 134. The OEM-provided connector receptacles or jacks are electrically connected to an electrical component on the PCB 52 via jumper wires. Alternatively, the jumper wires may be connected between the PCB 52 and one end of a terminating device 60. The subscriber wiring is then connected to the other end of the terminating device 60, as previously described, to electrically connect the subscriber wiring to an electrical component, such as an electrical-to-optical converter, on the PCB 52. For example, the jumper wires may be terminated at the end opposite the terminating device 60 with an appropriate modular plug, such as an OEM-provided RJ-11 plug, which is in turn attached to and electrically connected with an electrical component on the PCB 52. 

[0051] As previously described, connections area 124 is located at a first elevation within base 102 on the front (i.e. outer) side of panel 130. Components area 132, on the other hand, is located at a second elevation within base 102 that is different than the first elevation. In particular, components area 132 is located between floor 104 of base 102 and the back (i.e. inner) side of panel 130. Thus, base 102 is divided by panel 130 into a first, outer compartment and a second, inner compartment bordered by sidewall 106. 
[0052] The network drop cable may be strain relieved as it enters connections area 124 of base 102. As shown herein, drop cable entry port 122 comprises a strain relief bracket 142 for strain relieving the drop cable with a clamping device (not shown), such as a cable tie. Similarly, subscriber cable entry port 128 is comprises a strain relief bracket 142 for strain relieving the subscriber cable as it enters the connections area 124. Furthermore, NID 100 may optionally comprise second base 62, as previously shown and described with respect to the embodiment of FIGS. 1-3, for storing drop cable slack. When so configured, base 102 is movably attached to second base 62, for example by hinges 64, to provide access to the drop cable slack without disturbing the optical and electrical connections within base 102, and second base 62 is secured, for example, to a wall at the subscriber premises. 
[0056] As described, second (i.e. outer) compartment 212 preferably is provided with arcuate inner walls 226 for coiling an excess length of a network fiber optic drop cable containing one or more optical fibers without exceeding the minimum bend radius of the optical fibers and without creating kinks or tight bends which may interfere with the performance of the optical fibers. Preferably, the drop cable slack is coiled loosely between arcuate walls 226 and second sidewall 210. The second compartment 212 may also be provided with retaining members 72 for retaining the drop cable slack within the second compartment 212 in a desired configuration. Retaining members 72 may be removable to facilitate coiling or otherwise positioning the drop cable slack in second compartment 212. As best shown in FIG. 9, retaining members 72 may, for example, be fitted into slotted receiving portions 74 along the inside surface of second sidewall 210, and retained by a friction fit, an adhesive, or other methods known in the art.
Bloodworth, pars. [0034], [0047]-[0052], and [0056].
Further regarding claim 1, Bloodworth does not explicitly disclose that when the panel is in the closed position, the plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the fiber optical cable portion when the panel is in the closed position wherein the panel is configured to move to an open position where the panel permits access to the fiber optic cable portion, the converter, and the inner portion the cavity.
However, Alston discloses in figures 2 and 3 an access box 100 having a pivoting panel 126 which controls access to a control box 114 that may house cables/fibers that have been 


    PNG
    media_image2.png
    489
    693
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    482
    676
    media_image3.png
    Greyscale

Alston, Figures 2 and 3.

[0015] FIG. 2 depicts an exploded perspective view of the access box 100. The mounting box 102 is configured to receive a support box 114. Like the mounting box 102, the support box 114 defines a number of openings 116 to allow a cable to be inserted from an exterior of the support box 114 to an interior thereof. Although the access box 100 utilizes both a mounting box 102 and a support box 114, other embodiments that utilize only one or the other are contemplated. The mounting box 102 includes a number of projections 118 that are configured to align with projections 120 on the support box 114. Either or both of these projections 118, 120 may be configured to receive one or more screws 122, press fit connectors, or other elements to secure the various components of the access box 100 relative to each other. One or more splice holders 124 may be located within the interior of the support box 114, and may be discrete from the support box 114 or manufactured integrally therewith. Cable/fiber management structures can be provided within the support box 114. For example, one or more spooling structures can be provided within the support box 114 for spooling excess cable/fiber in a looped configuration without violating minimum bend radius requirements of the fiber/cable.
[0016] A connector mounting panel 126 is secured to the support box 114. In the depicted embodiment, the connector mounting panel 126 is pivotably connected at a hinge 128 that may be located along a top, side, or bottom portion of the connector mounting panel 126. The hinge 128 allows pivoting movement of the connector mounting panel 126 around a hinge axis H (see FIG. 3). In alternative embodiments that do not utilize a support box, the connector mounting panel 126 may be pivotably secured to the mounting box 102. In the depicted embodiment, the connector mounting panel 126 includes a latch 130 located opposite the hinge 128 that may hold the connector mounting panel 126 in a closed position, releasably secured to the support box 114. In the closed position, the connector mounting panel 126 prevents access to the interior of the support box 114, discouraging tampering with the cables located therein. An opening 132 may be used to receive a screw 134 to more robustly secure the connector mounting panel 126 to the support box 114, so as to further deter tampering. In other embodiments, press fit connections, or other securing elements may be used to secure the connector mounting panel 126 against pivoting.
[0017] The connector mounting panel 126 includes a mounting surface 136 for a cable connection device 138, which in this case is a fiber optic adapter. A biasing element 140, such as a spring, may be used to bias the cover panel 112 toward a closed position, as described in more detail below. An access panel 142 is carried by and pivotably secured to the cover panel 112, and may also be biased with a biasing element 144. Typically, the access panel biasing element 144 biases the access panel 142 into a first access panel position such that the access panel 142 is positioned substantially orthogonal to the cover panel 112. Either or both of the biasing elements 140, 144 may include at least one of a coil spring, an elastomeric element, a leaf spring, and a torsion spring. In other embodiments, the biasing elements 140, 144 may be incorporated into a single unitary part, such as a more complex leaf spring.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth such that when the panel is in the closed position, the plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the fiber optical cable portion when the panel is in the closed position wherein the panel is configured to move to an open position where the panel permits access to the fiber optic cable portion, the converter, and the inner portion the cavity because the resulting configuration would discourage tampering with the cables located within cavity. Alston, par. [0016].
Further regarding claim 1, while Alston discloses preventing tampering with cables looped within the cavity, Bloodworth in view of Alston does not explicitly disclose preventing the fiber optical cable portion from being disconnected from a converter.
However, Nattel discloses in figures 1-8, and related text, cable holding devices 14 which have tabs 18 that secure cables 10 inside boxes 12. Nattel, col. 3, ll. 13-56 (“the tab may be bent back to at least partially close the slot 35 to retain the cable 10 in the opening 34”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth in view of Alston to prevent the fiber optical cable portion from being disconnected from a converter because the resulting configuration would facilitate holding and securing communication cables near electrical boxes. Nattel, Abstract.
Regarding independent claims 6, 16, 25, 38, and/or 45, Bloodworth in view of Alston, and further in view of Nattel, as applied in the rejection of independent claim 1, discloses an enclosure with a cavity and a perimeter-matching panel which controls access to the cavity such that when the panel is in the closed position, the plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the fiber optical cable portion when the panel is in the closed position wherein the panel is configured to move to an open position where the panel permits access to the fiber optic cable portion, with the structural features of the combined enclosure, the panel, and the cavity preventing the fiber optical cable portion from being disconnected. Bloodworth, fig. 4 and pars. [0034] (“As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an optical-to-electrical converter for converting optical signals to electrical signals and electrical signals to optical signals.”) and [0047]-[0052], and [0056]; a pivoting panel 126 which controls access to a control box 114 that may house cables/fibers that have been wrapped; Alston, figs. 2 and 3 and pars. [0015] (“Cable/fiber management structures can be provided within the support box 114. For example, one or more spooling structures can be provided within the support box 114 for spooling excess cable/fiber in a looped configuration without violating minimum bend radius requirements of the fiber/cable.”) and [0016] (“In the closed position, the connector mounting panel 126 prevents access to the interior of the support box 114, discouraging tampering with the cables located therein. An opening 132 may be used to receive a screw 134 to more robustly secure the connector mounting panel 126 to the support box 114, so as to further deter tampering. In other embodiments, press fit connections, or other securing elements may be used to secure the connector mounting panel 126 against pivoting.”); and cable holding devices 14 which have tabs 18 that secure cables 10 inside boxes 12. Nattel, figs. 1-8 and col. 3, ll. 13-56 (“the tab may be bent back to at least partially close the slot 35 to retain the cable 10 in the opening 34”).
Regarding independent claim 6, Bloodworth in view of Alston and further in view of Nattel, as applied in the rejection of claim 1, discloses an enclosure with a cavity and a perimeter-matching panel which controls access to the cavity such that when the panel is in the closed position, the plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the fiber optical cable portion when the panel is in the closed position wherein the panel is configured to move to an open position where the panel permits access to the fiber optic cable portion, with the structural features of the combined enclosure, the panel, and the cavity preventing the fiber optical cable portion from being disconnected. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth in view of Alston and further in view of Nattel, as applied in the rejection of claim 1, to comprise:
an enclosure for controlling access to a fiber optical cable portion, a fiber optical converter, a coaxial input cable, a cable splitter, and a plurality of output cable portions comprising: a base enclosure portion having a lower wall portion configured to partially house a fiber optical cable portion and a fiber optical converter, and a plurality of sidewall portions; a panel configured to move between a closed position; Bloodworth, fig. 4 and pars. [0034] (“As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 
where the panel prevents access to the fiber optical converter and the fiber optical cable portion to prevent the fiber optical cable portion from being disconnected from the fiber optical converter, and an open position, where the panel is configured to allow access to the fiber optical cable portion and the fiber optical converter; wherein the panel includes an upper panel portion configured to prevent access to an upper portion of the fiber optical converter when the panel is in the closed position, a sidewall panel portion configured to prevent access to a side portion of the fiber optical converter when the panel is in the closed position, and an extension panel portion configured to prevent access to the fiber optical cable portion when the panel is in the closed position; wherein the upper panel portion of the panel includes an edge portion configured to fit within a first sidewall portion of the base enclosure portion so as to prevent access to the upper portion of the fiber optical converter between the edge portion and the first sidewall portion when the panel is in the closed position; wherein the sidewall panel portion of the panel includes a sidewall edge portion configured to fit within a lower wall portion of the base enclosure portion so as to prevent access to the side portion of the fiber optical converter between the sidewall edge portion and the lower wall portion of the base enclosure portion when the panel is in the closed position; and wherein the extension panel portion of the panel includes an extension panel edge portion that is configured to fit within a second sidewall portion of the base enclosure portion so as to prevent access to the fiber optical cable portion between the extension panel edge portion and the second sidewall portion when the panel is in the closed position; Bloodworth, fig. 4 and pars. 
because the resulting configuration would discourage tampering with the cables located within cavity, Alston, par. [0016], and would facilitate holding and securing communication cables near component boxes. Nattel, Abstract.
Regarding independent claim 16, Bloodworth in view of Alston and further in view of Nattel, as applied in the rejection of claims 1 and/or 6, discloses an enclosure with a cavity and a perimeter-matching panel which controls access to the cavity such that when the panel is in the closed position, the plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the fiber optical cable portion when the panel is in the closed position wherein the panel is configured to move to an open position where the panel permits access to the fiber optic cable portion, with the structural features of the combined enclosure, the panel, and the cavity preventing the fiber optical cable portion from being disconnected. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth in view of Alston and further in view of Nattel, as applied in the rejection of claims 1 and/or 6, to comprise: an enclosure for selectively controlling the ability to disconnect a fiber optic cable connection portion from a fiber optic converter component in a telecommunications system comprising: a base enclosure portion configured to partially enclose a fiber optic cable connection portion that is configured to be connected to a fiber optic converter component; and a panel configured to form an inner perimeter shape portion that is configured to move between a closed panel position, where the panel prevents access to the fiber optic cable 
Regarding independent claim 25, Bloodworth in view of Alston and further in view of Nattel, as applied in the rejection of claims 1, 6, and/or 16, discloses an enclosure with a cavity and a perimeter-matching panel which controls access to the cavity such that when the panel is in the closed position, the plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the fiber optical cable portion when the panel is in the closed position wherein the panel is configured to move to an open position where the panel permits access to the fiber optic cable portion, with the structural features of the combined enclosure, the panel, and the cavity preventing the fiber optical cable portion from being disconnected. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth in view of Alston and further in view of Nattel, as applied in the rejection of claims 1, 6, and/or 16, to comprise: an enclosure for selectively controlling access to an optical fiber component and/or coaxial cable components and preventing disconnection of the optical fiber component comprising: a base enclosure portion configured to partially house an optical fiber cable connection portion that is configured to be connected to an 
Regarding independent claim 38, Bloodworth in view of Alston and further in view of Nattel, as applied in the rejection of claims 1, 6, 16, and/or 25 discloses an enclosure with a cavity and a perimeter-matching panel which controls access to the cavity such that when the panel is in the closed position, the plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the fiber optical cable portion when the panel is in the closed position wherein the panel is configured to move to an open position where the panel permits access to the fiber optic cable portion, with the structural features of the combined enclosure, the panel, and the cavity preventing the fiber optical cable portion from being disconnected. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth in view of Alston and further in view of Nattel, as applied in the rejection of claims 1, 6, 16, and/or 25 to comprise an enclosure for selectively controlling the ability to access and disconnect an optic fiber cable connection portion from a fiber optical component comprising: a base portion configured to partially enclose an optical fiber cable connection portion that is configured to be connected to or disconnected from an optical fiber component; a panel configured to selective move between a closed panel position, where the panel prevents access to the optical fiber cable connection portion and prevents the optical fiber cable connection portion from being disconnected from the optical fiber component, and an open panel position, where the panel allows the optical cable connection portion to be disconnected from the optical fiber component; because the resulting configuration would 
Regarding independent claim 44, Bloodworth in view of Alston and further in view of Nattel, as applied in the rejection of claims 1, 6, 16, 25, and/or 38 discloses an enclosure with a cavity and a perimeter-matching panel which controls access to the cavity such that when the panel is in the closed position, the plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the fiber optical cable portion when the panel is in the closed position wherein the panel is configured to move to an open position where the panel permits access to the fiber optic cable portion, with the structural features of the combined enclosure, the panel, and the cavity preventing the fiber optical cable portion from being disconnected. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth in view of Alston and further in view of Nattel, as applied in the rejection of claims 1, 6, 16, 25 and/or 38 to comprise: an enclosure for selectively controlling access to an optical fiber component and/or coaxial cable components comprising a base portion configured to partially support an optical fiber cable connection portion that is configured to be connected to an optical fiber component; a panel configured to move between a closed position, where the panel is configured to prevent access to the optical fiber cable connection portion and to prevent the optical fiber cable connection portion from being disconnected from the optical fiber component, and an open position, where the panel is configured to allow the optical fiber cable connection portion to be disconnected from the optical fiber component; wherein the enclosure is configured to separately control access to the optical fiber component from a coaxial cable component; wherein the optical fiber component comprises 
Regarding dependent claims 2-5, 7-12, 14-15, 17-24, 26-32, 36-37, 39-43, 45-53, and 56-58, Bloodworth in view of Alston, and further in view of Nattel, as applied in the rejection of independent claims 1, 6, 16, 25, 38 and/or 45 discloses an enclosure with a cavity and a perimeter-matching panel which controls access to the cavity such that when the panel is in the closed position, the plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the fiber optical cable portion when the panel is in the closed position wherein the panel is configured to move to an open position where the panel permits access to the fiber optic cable portion, with the structural features of the combined enclosure, the panel, and the cavity preventing the fiber optical cable portion from being disconnected. Bloodworth, fig. 4 and pars. [0034] (“As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an optical-to-electrical converter for converting optical signals to electrical signals and electrical signals to optical signals.”) and [0047]-[0052], and [0056]; a pivoting panel 126 which controls access to a control box 114 that may house cables/fibers that have been wrapped; Alston, figs. 2 and 3 and pars. [0015] (“Cable/fiber management structures can be and cable holding devices 14 which have tabs 18 that secure cables 10 inside boxes 12. Nattel, figs. 1-8 and col. 3, ll. 13-56 (“the tab may be bent back to at least partially close the slot 35 to retain the cable 10 in the opening 34”).
Consequently, regarding dependent claims 2-5, 7-12, 14-15, 17-24, 26-32, 36-37, 39-43, 45-53, and 56-58, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth in view of Alston, and further in view of Nattel, as applied in the rejection of independent claims 1, 6, 16, 25, 38 and/or 45 to comprise:
2. The compartmentalized enclosure of claim 1, further comprising: a housing portion configured to move between a closed housing position, where the housing portion prevents access at least one component within the inner portion of the cavity, and an open housing position, where the housing portion permits access to the inner portion of the cavity and the at least one component.
3. The compartmentalized enclosure of claim 1, wherein the outer perimeter shape portion has an outer rectangular shape, and the inner perimeter shape portion has an inner rectangular shape that matches and fits within the outer rectangular shape so as to form a 
4. The compartmentalized enclosure of claim 1, wherein the panel includes an upper panel portion configured to prevent access to an upper portion of a fiber optical converter when the panel is in the closed position, a sidewall panel portion configured to prevent access to a side portion of the fiber optical converter when the panel is in the closed position, and an extension panel portion configured to prevent access to a fiber optical cable portion when the panel is in the closed position.
5. The compartmentalized enclosure of claim 1, wherein the inner perimeter shape portion of the panel is configured to match and fit within the outer perimeter shape portion of the base enclosure portion so as to form a perimeter matching or substantially perimeter matching portion that prevents access to equipment within the inner portion of the cavity between the inner perimeter shape portion and the outer perimeter shape portion when the panel member is in the closed position.
7. The enclosure of claim 6, wherein the fiber optical cable portion, the fiber optical converter, the coaxial input cable, the cable splitter, and the plurality of output cable portions are configured to be connected to one another when the panel is in the closed position.
8. The enclosure of claim 7, wherein the panel is configured to allow access to the fiber optical cable portion and the fiber optical converter when the panel is moved to the open position without having to disconnect any one of the fiber optical cable portion, the fiber 
9. The enclosure of claim 6, wherein the panel is configured to allow access to the fiber optical cable portion and the fiber optical converter when the panel is moved to the open position without having to disconnect any one of the fiber optical cable portion, the fiber optical converter, the coaxial input cable, the cable splitter, or the plurality of output cable portions.
10. The enclosure of claim 6, wherein the panel includes an upper surface configured to be mounted to the cable splitter.
14. The enclosure of claim 6, wherein the upper panel portion of the panel includes a second edge portion configured to fit within the third sidewall portion of the base enclosure portion so as to prevent access to the upper portion of the fiber optical converter between the second edge portion and the third sidewall portion when the panel is in the closed position; and wherein the upper panel portion of the panel includes a third edge portion that is configured to fit within the fourth sidewall portion of the base enclosure portion so as to prevent access to the upper portion of the fiber optical converter between the third edge portion and the fourth sidewall portion when the panel is in the closed position.
15. The enclosure of claim 14, wherein the extension panel portion of the panel includes an extension panel edge portion that is configured to fit within a fourth sidewall portion of the base enclosure portion so as to prevent access to the fiber optical cable portion between the extension panel edge portion and the fourth sidewall portion when panel is in the closed position.

18. The enclosure of claim 16 wherein the base enclosure portion is configured to form an outer perimeter shape portion. 
19. The enclosure of claim 18, wherein the outer perimeter shape portion has an outer rectangular shape, and the inner perimeter shape portion has an inner rectangular shape that matches and fits within the outer rectangular shape so as to form a rectangular substantially perimeter matching portion so as to prevent access to equipment within the cavity between the inner perimeter portion and the outer perimeter portion when the panel member is in the closed position. 
20. The enclosure of claim 16 wherein, when the panel is in the closed position, the panel is configured to be disposed in the cavity of the base enclosure portion, and a plurality of edges of the panel are configured to define the inner perimeter shape portion. 
21. The enclosure of claim 16 wherein, when the panel in the closed position, the plurality of edges of the panel are configured to be adjacent to an internal wall of the base enclosure portion such that no gap exists between the plurality of edges of the panel and the internal wall. 
22. The enclosure of claim 16, further comprising a housing portion configured to move between a closed housing position, where the housing portion prevents access to at least one component within the cavity, and an open housing position, where the housing portion permits access to the cavity and the at least one component. 
23. The enclosure of claim 16, wherein the panel includes an upper panel portion configured to prevent access to an upper portion of a fiber optical converter when the 
24. The enclosure of claim 16, wherein the inner perimeter shape portion of the panel is configured to match and fit within the outer perimeter shape portion of the base enclosure portion so as to form a perimeter matching or substantially perimeter matching portion that prevents access to equipment within the cavity between the inner perimeter shape portion and the outer perimeter shape portion when the panel member is in the closed position. 
26. The enclosure of claim 25 wherein the base enclosure portion includes a lower wall portion. 
27. The enclosure of claim 25 wherein the base enclosure portion is configured to partially house a plurality of sidewall portions. 
28. The enclosure of claim 25 wherein the panel includes an upper panel portion configured to prevent access to an upper portion of the optical fiber component when the panel is in the closed position, a sidewall panel portion configured to prevent access to a side portion of the optical fiber component when the panel is in the closed position, and an extension panel portion configured to prevent the fiber optical cable connection portion from being disconnected from the optical fiber component when the panel is in the closed position. 
29. The enclosure of claim 25, wherein the fiber optical cable connection portion, the fiber optical converter, the coaxial input cable, the cable splitter, and the plurality of 
30. The enclosure of claim 25, wherein the panel is configured to allow access to the optical fiber cable connection portion and the fiber optical converter when the panel is moved to the open position without having to disconnect the fiber optical cable connection portion, the fiber optical converter, the coaxial input cable, the cable splitter, or the plurality of output cable portions. 
31. The enclosure of claim 25, wherein the panel is configured to allow access to the optical fiber cable connection portion and the fiber optical converter when the panel is moved to the open position without having to disconnect any one of the fiber optical cable connection portion, the fiber optical converter, the coaxial input cable, the cable splitter, or the plurality of output cable portions. 
32. The enclosure of claim 25, wherein the panel includes an upper surface configured to be mounted to the cable splitter. 
36. The enclosure of claim 25, wherein the upper panel portion of the panel includes a first edge portion and a second edge portion that is configured to fit within the third sidewall portion of the base enclosure portion so as to prevent access to the upper portion of the fiber optical converter between the second edge portion and the third sidewall portion when the panel is in the closed position, and the upper panel portion of the panel includes a third edge portion that is configured to fit within the fourth sidewall portion of the base enclosure portion so as to prevent access to the upper portion of the fiber optical converter between the third edge portion and the fourth sidewall portion when the panel is in the closed position. 

39. The enclosure of claim 38, wherein the fiber optic component comprises a fiber optic converter. 
40. The enclosure of claim 38, further comprising a housing portion configured to move between a closed housing position, where the housing portion prevents access to at least one component within the cavity, and an open housing position, where the housing portion permits access to the cavity and the at least one component. 
41. The enclosure of claim 38, wherein the base portion includes an outer perimeter shape portion has an outer rectangular shape, and the panel defines an inner perimeter shape portion that has an inner rectangular shape that matches and fits within the outer rectangular shape so as to form a rectangular substantially perimeter matching portion so as to prevent access to a component located between the inner perimeter portion and the outer perimeter portion when the panel is in the closed position. 
42. The enclosure of claim 38, wherein the panel includes an upper panel portion configured to prevent access to an upper portion of the optical fiber component when the panel is in the closed position, a sidewall panel portion configured to prevent access to a side portion of the optical fiber component when the panel is in the closed position, and an extension panel portion configured to prevent access to the optical fiber cable connection portion when the panel is in the closed position. 

45. The enclosure of claim 44 wherein the panel includes an upper panel portion configured to prevent access to an upper portion of the optical fiber component when the panel is in the closed position, a sidewall panel portion configured to prevent access to a side portion of the optical fiber component when the panel is in the closed position, and an extension panel portion configured to prevent the fiber optical cable connection portion from being disconnected from the optical fiber component when the panel is in the closed position. 
46. The enclosure of claim 45 wherein the upper panel portion of the panel includes an edge portion configured to fit within a first sidewall portion of the base portion so as to prevent access to the upper portion of the optical fiber component between the edge portion and the first sidewall portion when the panel is in the closed position. 
47. The enclosure of claim 46 wherein the sidewall panel portion of the panel includes a sidewall edge portion configured to fit within a lower wall portion of the base portion so as to prevent access to the side portion of the optical fiber component between the sidewall edge portion and the lower wall portion of the base housing when the panel is in the closed position. 

49. The enclosure of claim 48 wherein the optical fiber cable connection portion is disposed between the extension panel edge portion and the second sidewall portion when the panel is in the closed position. 
50. The enclosure of claim 44, wherein the optical fiber cable connection portion, the fiber optical converter, the coaxial input cable, the cable splitter, and a plurality of output cable portions are configured to be connected to one another when the panel is in the closed position. 
51. The enclosure of claim 44, wherein the panel is configured to allow access to the optical fiber cable connection portion and the optical fiber converter when the panel is moved to the open position without having to disconnect the optical fiber cable connection portion, the fiber optical converter, the coaxial input cable, or the cable splitter. a plurality of output cable portions. 
52. The enclosure of claim 44, wherein the panel is configured to allow access to the optical fiber cable connection portion and the fiber optical converter when the panel is moved to the open position without having to disconnect any one of the optical fiber cable connection portion, the fiber optical converter, the coaxial input cable, the cable splitter, or the plurality of output cable portions. 
53. The enclosure of claim 44, wherein the panel includes an upper surface configured to be mounted to the cable splitter. 

57. The enclosure of claim 44, wherein the upper panel portion of the panel includes a first edge portion and a second edge portion that is configured to fit within the third sidewall portion of the base portion so as to prevent access to the upper portion of the fiber optical converter between the second edge portion and the third sidewall portion when the panel is in the closed position, and the upper panel portion of the panel includes a third edge portion that is configured to fit within the fourth sidewall portion of the base portion so as to prevent access to the upper portion of the fiber optical converter between the third edge portion and the fourth sidewall portion when the panel is in the closed position. 
58. The enclosure of claim 45, wherein the extension panel portion of the panel includes an extension panel edge portion that is configured to fit within a fourth sidewall portion of the base portion so as to prevent access to the optical fiber cable connection portion between the extension panel edge portion and the fourth sidewall portion when panel is in the closed position. 
because the resulting configurations would discourage tampering with the cables located within cavity, Alston, par. [0016], and would facilitate holding and securing communication cables near component boxes. Nattel, Abstract. Bloodworth, pars. [0034], [0047]-[0052], and [0056].
Claims 11-13, 33-35, and 54-55
Claims 11-13, 33-35, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1-10, 14-32, 36-53, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Bloodworth et al. (2006/0153362; “Bloodworth”) in view of Alston et al. .
Regarding claims 11-13, 33-35, and 54-55, Bloodworth in view of Alston, and further in view of Nattel does not explicitly disclose:
11. The enclosure of claim 6, further comprising a base panel configured to encircle a plurality of fiber optical cable portions around the fiber optical converter when the panel is in the open and closed positions.
12. The enclosure of claim 6, further comprising a base panel configured to maintain a minimum permissible bend radius of a plurality of fiber optical cable portions arranged around the fiber optical converter when the panel is in the open and closed positions.
13. The enclosure of claim 12, wherein the base panel is configured to be coupled to the panel.
33. The enclosure of claim 25, further comprising a base panel configured to encircle a plurality of optical fiber cable connection portions around the fiber optical converter when the panel is in the open and closed positions. 
34. The enclosure of claim 25, further comprising a base panel configured to maintain a minimum permissible bend radius of a plurality of optical fiber cable portions arranged around the fiber optical converter when the panel is in the open and closed positions. 
35. The enclosure of claim 25, wherein the base panel is configured to be coupled to the panel. 

55. The enclosure of claim 44, further comprising a base panel configured to maintain a minimum permissible bend radius of a plurality of optical fiber cable connection portions arranged around the fiber optical converter when the panel is in the open and closed positions. 
However, Riggsby discloses in figure 15 a tray structure having guide tabs and walls around its periphery; Riggsby, par. [0035] (“The tray may also be provided with cable management features that allow a multitude of arrangements of components on the tray. In one example embodiment, a plurality of guide tabs are provided about the tray periphery to retain fiber optic cable within the tray and prevent inadvertent displacement or pinching of the cable when opening or closing of the node. Guide walls may also be provided so that fiber may be routed with the desired bend radius. In one example embodiment, guide walls comprise curved protruding portions to provide a desired minimum bend radius and strain relief.”); the guide walls routing fibers around component-retaining clips 1300. Riggsby, Abstract (“In one embodiment a fiber tray include an arrangement of retaining slots configured to receive retaining clips in a variety of different orientations and sizes. Retaining clips may have standardized sizes to correspond with the arrangement of retaining slots and to secure a variety of components to the fiber tray in different locations and orientations. Fiber management means may be provided to guide fiber optic cable from the components in a variety of orientations and locations. The fiber tray may be configured to move between a stowed position within a node housing in which the mounting surface of the tray faces downward and an access position in which the tray faces 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth in view of Alston, and further in view of Nattel to disclose:
11. The enclosure of claim 6, further comprising a base panel configured to encircle a plurality of fiber optical cable portions around the fiber optical converter when the panel is in the open and closed positions.
12. The enclosure of claim 6, further comprising a base panel configured to maintain a minimum permissible bend radius of a plurality of fiber optical cable portions arranged around the fiber optical converter when the panel is in the open and closed positions.
13. The enclosure of claim 12, wherein the base panel is configured to be coupled to the panel.
33. The enclosure of claim 25, further comprising a base panel configured to encircle a plurality of optical fiber cable connection portions around the fiber optical converter when the panel is in the open and closed positions. 

35. The enclosure of claim 25, wherein the base panel is configured to be coupled to the panel. 
54. The enclosure of claim 44, further comprising a base panel configured to encircle a plurality of optical fiber cable connection portions around the fiber optical converter when the panel is in the open and closed positions. 
55. The enclosure of claim 44, further comprising a base panel configured to maintain a minimum permissible bend radius of a plurality of optical fiber cable connection portions arranged around the fiber optical converter when the panel is in the open and closed positions. 
because the resultant configurations would facilitate versatile and reconfigurable optical fiber organizers. Riggsby, Abstract and Daems, Abstract.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883